Citation Nr: 1733275	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for neurological abnormalities of the bilateral lower extremities associated with the Veteran's service-connected herniated nucleus pulposus of L5-S1 with degenerative joint disease.

2. Entitlement to service connection, to include on a secondary basis, for a cervical spine disability.

3. Entitlement to service connection for left knee arthritis.

4. Entitlement to service connection for right shoulder bursitis.

5. Entitlement to service connection, to include on a secondary basis, for sleep apnea.

6. Whether new and material evidence has been received to reopen a claim of service connection for left shoulder bursitis.

7. Whether new and material evidence has been received to reopen a claim of service connection for right knee pops/arthritis.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to October 1999.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus of L5-S1 with degenerative joint disease (hereinafter ?herniated nucleus pulposus") and denied service connection for a cervical spine disability; and a June 2015 rating decision which denied service connection for left knee arthritis, right shoulder bursitis, and sleep apnea, and confirmed and continued the previous denials of service connection for right knee pops/arthritis and left shoulder bursitis. 

In November 2015, the Board denied entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus and remanded the issues of:  (1) entitlement to service connection for a cervical spine disability; (2) entitlement to service connection for neurological abnormalities of the bilateral lower extremities associated with service-connected herniated nucleus pulposus; (3) entitlement to service connection for left knee arthritis; (4) entitlement to service connection for right shoulder bursitis; (5) entitlement to service connection for sleep apnea; (6) whether new and material evidence has been received to reopen a claim for service connection for left shoulder bursitis; and (7) whether new and material evidence has been received to reopen a claim for service connection for right knee pops/arthritis to the Agency of Original Jurisdiction (AOJ) for additional development.  For reasons set forth below, the Board finds that there has not been substantial compliance with one of the November 2015 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board remanded the issues of:  (1) entitlement to service connection for a cervical spine disability; (2) entitlement to service connection for neurological abnormalities of the bilateral lower extremities associated with service-connected herniated nucleus pulposus; (3) entitlement to service connection for left knee arthritis; (4) entitlement to service connection for right shoulder bursitis; (5) entitlement to service connection for sleep apnea; (6) whether new and material evidence has been received to reopen a claim for service connection for left shoulder bursitis; and (7) whether new and material evidence has been received to reopen a claim for service connection for right knee pops/arthritis in November 2015 for further development, to include: (1) obtaining any outstanding treatment records pertaining to the Veteran's neurological abnormalities of the bilateral lower extremities and cervical spine disability; (2) scheduling the Veteran for a VA examination to determine whether any neurological abnormalities of the bilateral lower extremities are associated with the Veteran's service-connected herniated nucleus pulposus; (3) obtaining an addendum opinion to the Veteran's November 2012 VA examination regarding his cervical spine disability claim; (4) affording the Veteran an opportunity for a Decision Review Officer (DRO) hearing, in accordance with his October 2015 request; and (5) issuing a statement of the case (SOC) in response to the Veteran's October 2015 notice of disagreement (NOD).  The Board notes that there has been substantial compliance with most of the remand directives, with the exception of obtaining an addendum opinion to the Veteran's November 2012 VA examination regarding his cervical spine disability claim.  Therefore, although further delay is regrettable, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

To date, an addendum opinion to the Veteran's November 2012 VA examination regarding whether his cervical spine disability was incurred in or a result of active duty service has not been obtained.  While the November 2012 VA examiner found that it was less likely than not that the Veteran's cervical spine disability was proximately due to or the result of the Veteran's service-connected herniated nucleus pulposus, pursuant to the Board's November 2015 remand directives, the Board finds that a remand is necessary to obtain this addendum opinion to address the issue of direct service connection and secondary aggravation.
 
In accordance with the Board's November 2015 remand directives, the Veteran was scheduled for VA examinations for his thoracolumbar spine, cervical spine, and neuro peripheral nerves in December 2015.  The Veteran failed to report to these examinations.  In January 2017, the Veteran's representative stated that the Veteran did not receive notice of the scheduled VA examinations and asked that the examinations be rescheduled.  March 2017 correspondence indicated VA attempted to reach the Veteran by telephone to reschedule his examinations.  The Veteran was asked to contact VA's Compensation and Pension Scheduling Clerk to arrange his examinations.  To date, A VA examination to evaluate the etiology of any possible neurological abnormalities of the bilateral lower extremities associated with the Veteran's service-connected herniated nucleus pulposus has not been scheduled.  Despite VA's prior attempts to schedule the Veteran for a VA examination, given the January 2017 communication from the Veteran's representative indicating that the Veteran did not receive notice regarding scheduling an examination, the Board will remand this issue to provide the Veteran with one additional opportunity to attend a VA examination.  The Board strongly advises the Veteran to report for the rescheduled examination.

Additionally, pursuant to the Board's November 2015 remand directives, in response to the Veteran's October 2015 NOD, the RO issued an SOC on April 2017 addressing the issues of entitlement to service connection for left knee arthritis; entitlement to service connection for right shoulder bursitis; entitlement to service connection for sleep apnea; whether new and material evidence has been received to reopen a claim for service connection for left shoulder bursitis; and whether new and material evidence has been received to reopen a claim for service connection for right knee pops/arthritis.  In May 2017, the Veteran filed a substantive appeal regarding these matters, and he requested a video conference Board hearing.  A video conference Board hearing has not been scheduled and the Veteran's request has not been withdrawn; therefore, the Board finds that a remand is necessary to schedule the Veteran for a video conference Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any neurological abnormalities of the bilateral lower extremities.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed neurological abnormalities of the bilateral lower extremities are etiologically related to the Veteran's active service.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed  neurological abnormalities of the bilateral lower extremities are (1) proximately due to, (2) the result of, or (3) aggravated by a service-connected disability, to include specifically the Veteran's service-connected herniated nucleus pulposus, L5-S1, with degenerative joint disease.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Send the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the nature and etiology of any cervical spine disability.  The Veteran's electronic claims file must be made available to the designated professional for review, and such review should be noted in the examination report.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability was incurred in or as a result of the Veteran's active duty service.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability is aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected herniated nucleus pulposus, L5-S1, with degenerative joint disease.  The degree of any aggravation should be specified.

In rendering the requested opinions, the opinion provider should consider the Veteran's service treatment records noting reports of back and neck pain in April 1998.
 
If the requested opinions cannot be provided without a new examination, one should be scheduled.

4.  After completing all indicated development, the AOJ should readjudicate the remanded issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  

5.  Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference at the earliest opportunity.  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

